Case: 15-41517      Document: 00514561159         Page: 1    Date Filed: 07/18/2018




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals

                                    No. 15-41517
                                                                               Fifth Circuit

                                                                             FILED
                                 Conference Calendar                     July 18, 2018
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


              Plaintiff - Appellee

v.

JOEL VELASQUEZ-RIOS,

              Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:15-CR-732-1


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before JOLLY and SOUTHWICK, Circuit Judges. *
PER CURIAM: **
       Joel Velasquez-Rios pleaded guilty to being found in the United States
after having been deported. This Court granted the Government’s unopposed
motion for summary affirmance because Velasquez-Rios’s constitutional
vagueness challenge to 18 U.S.C. § 16(b), incorporated into the definition of


       * This matter is being decided by a quorum due to Judge Edward Prado’s retirement
on April 2, 2018. See 28 U.S.C. § 46(d).

       **Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41517   Document: 00514561159     Page: 2   Date Filed: 07/18/2018



                                No. 15-41517
“aggravated felony” for purposes of sentence enhancement under U.S.S.G. §
2L1.2(b)(1)(C) (2014), was foreclosed by United States v. Gonzalez-Longoria,
831 F.3d 670, 672 (5th Cir. 2016) (en banc), abrogated by Sessions v. Dimaya,
138 S. Ct. 1204 (2018). United States v. Velasquez-Rios, 677 F. App’x 186 (5th
Cir. 2017). The Supreme Court granted certiorari, vacated the judgment, and
remanded the case to us for further consideration in the light of Dimaya’s
holding that Section 16(b) is unconstitutionally vague. See Dimaya, 138 S. Ct.
at 1210.
      In supplemental letter briefs submitted at this Court’s request, the
parties agree that Velasquez-Rios’s challenge to the sentencing enhancement
for having been deported after having committed an aggravated felony is
foreclosed by this Court’s decision in United States v. Godoy, 890 F.3d 531,
541–42 (5th Cir. 2018). The parties further agree that because the written
judgment does not contain any indication of a prior “aggravated felony” and
does not reflect that Velasquez-Rios was convicted and sentenced under 8
U.S.C. § 1326(b)(2), which provides for a maximum sentence of 20 years for
defendants previously convicted of an aggravated felony, there is no need to
remand for the purpose of correction of the judgment.        The judgment is
therefore AFFIRMED.




                                      2